Citation Nr: 0333296
Decision Date: 11/26/03	Archive Date: 02/11/04

Citation Nr: 0333296	
Decision Date: 11/26/03    Archive Date: 12/10/03

DOCKET NO.  98-13 808A	)	DATE NOV 26 2003
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Educational Assistance under 
Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from December 1952 to 
December 1954.  The veteran died in December 1997.  The 
appellant is the veteran's widow.

This matter originally comes before the Board of Veterans' 
Appeals (Board) on appeal from a February 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office in Montgomery, Alabama (RO), which denied the benefits 
sought on appeal.   


ORDER TO VACATE

In a May 2002 memorandum, the Board undertook additional 
development of the evidence for the issues on appeal pursuant 
to authority granted by 38 C.F.R. § 19.9(a)(2) (2002).  In 
connection with the development undertaken, additional 
evidence was received, consisting of a pertinent VA medical 
record dated in February 2003.

Subsequently on May 1, 2003, the Board issued a decision, 
which denied entitlement to service connection for the cause 
of the veteran's death, and to Dependents' Educational 
Assistance under Chapter 35, Title 38, United States Code.

However, on the same day, May 1, 2003 that the Board decision 
was issued, the Court of Appeals for the Federal Circuit 
invalidated regulations that had empowered the Board to issue 
written notification pertaining to requirements of the VCAA 
and to consider additional evidence without prior RO review 
in the absence of a waiver of such review by the appellant or 
his representative.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).    The RO had not had the opportunity to review the 
additional evidence received in conjunction with the Board's 
development.  

On July 10, 2003, the veteran's representative filed a motion 
to vacate the May 2003 Board decision.  

The VA regulations provide that an appellate decision may be 
vacated by the Board at any time on the request of the 
appellant or his representative, or on the Board's own 
motion. 38 C.F.R. § 20.904(a) (2003). The Board may vacate an 
appellate decision when a veteran is denied due process of 
law.  38 U.S.C.A. 7104(a) (West 2002); 38 C.F.R. 20.904(a) 
(2003).  

As the appellant was not accorded due process mandated under 
Disabled American Veterans v. Secretary of Veterans Affairs, 
the May 2003 decision of the Board must be vacated in its 
entirety, and a new decision will be entered as if the May1, 
2003 decision by the Board had never been issued.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2

Citation Nr: 0308276	
Decision Date: 05/01/03    Archive Date: 05/15/03

DOCKET NO.  98-13 808A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to Dependents' Educational Assistance under 
Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from December 1952 to 
December 1954.  The veteran died in December 1997.  The 
appellant is the veteran's widow.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a February 1998 rating decision of the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The case was remanded by the Board in March 1999 and December 
2000.  In addition, the Board has undertaken additional 
development of the issue pursuant to authority granted by 38 
C.F.R. § 19.9(a)(2).  The Board provided notice of the 
development as required by Rule of Practice 903.  38 C.F.R. § 
20.903.  

The appellant's application for death benefits, VA Form 21-
534 also includes a claim for Dependency and Indemnity 
Compensation (DIC) under 38 U.S.C.A. § 1318 (West 2002).  
This issue has not been adjudicated by the RO and is referred 
to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran died in December 1997, at the age of 65.  The 
immediate cause of death was congestive heart failure.  No 
autopsy was performed.  

2.  At the time of the veteran's death, service connection 
was not in effect for any disorder.  

3.  Heart disease was not manifested during service or until 
many years thereafter.  

4.  A disability of service origin was not involved in the 
veteran's death.  



CONCLUSIONS OF LAW

1.  A cardiovascular disorder was not incurred in or 
aggravated by service and may not be presumed to have been 
incurred in service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, (2002).

2.  A service-connected disability did not cause or 
contribute substantially or materially to the cause of the 
veteran's death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 
3.312 (2002).

3.  The basic eligibility requirements for entitlement to 
Dependents' Educational Assistance allowance under Chapter 
35, Title 38, United States Code are not met. 38 U.S.C.A. §§ 
3500 and 3501 (West 2002); 38 C.F.R. § 3.807 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

The final rule implementing the VCAA was published on August 
29,2001.66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

The new law and regulations require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. § 
5103 (West Supp. 2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi 16 Vet. App. 183 (2002).

The record reflects that the appellant and her representative 
were provided with a copy of the appealed rating action, and 
were provided a Statement of the Case for the issues.  In 
addition, the Board remanded the case on two occasions, the 
second being specifically for the purpose of compliance with 
the VCAA.  In May 2001, the appellant was specifically 
provided notification of the information and medical evidence 
necessary to substantiate this claim, including evidence that 
could be obtained by VA.  Quartuccio v. Principi 16 Vet. App. 
183 (2002). 

The RO has also made reasonable efforts to obtain relevant 
records adequately identified by the appellant.  In this 
regard a portion of the service medical records were 
apparently destroyed in the fire at the National Personnel 
records Center.  The Board believes that further development 
in this area would not be beneficial.  Also, the RO in May 
1999 and the Board in August 2002 requested the appellant to 
complete the pertinent release of information forms in order 
to obtain medical records covering the period from December 
1954 until 1991.  The only records available dated from 1991.  
Thus, under the circumstances in this case, VA has satisfied 
its duties to notify and assist the veteran under the VCAA 
have been met. 

Factual Background

The official death certificate shows that the veteran died in 
December 1997, at age 65.  The immediate cause of death was 
congestive heart failure.  No autopsy was performed.  At the 
time of his death, service connection was not in effect for 
any disorder.  

The majority of the veteran's service medical records are not 
available and were apparently destroyed in the fire at the 
National Personnel Record Center in July 1973.  Due to the 
loss of records, the Board has a heightened duty to explain 
its findings and conclusions and to consider the benefit of 
the doubt rule.  O'Hare v. Derwinski, 1 Vet.App. 365, 367 
(1991).  The only record available is the report of the 
veteran's examination for separation from service.  At that 
time, no cardiovascular disease was noted.  The veteran's 
blood pressure reading was reported to be 140/90.  His pulse 
rate was 120.  It was remarked that the pulse rate was high 
and the veteran refused a recheck.  

The post service evidence of medical treatment received by 
the veteran dates from approximately 1991.  In June 1991, he 
was hospitalized at a private facility for complaints of 
dypsnea which had been present for 4 weeks.  It was noted 
that the veteran had a history of hypertension for the past 
30 years.  Evaluation disclosed congestive heart failure.  
Subsequently, the veteran continued to receive treatment for 
his heart disease.  He was awarded disability benefits by the 
Social Security Administration.  

In March 2003, a VA physician rendered an opinion that the 
veteran had one isolated blood pressure reading in December 
1954, but his pulse rate was 122 BPM.  This was not evidence 
of hypertension during service.  When admitted to the 
hospital in congestive heart failure in June 1991, the 
initial blood pressure reading was 200/120, but rapidly 
dropped to 130/90.  It was further noted that an 
echocardiogram showed no left ventricular wall thickening and 
an electrocardiogram study was suggestive, but not diagnostic 
of left ventricular hypertrophy.  The diagnosis was dilated 
cardiomyopathy of unknown cause.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service. 38 U.S.C.A. § 1110.  Service connection may also be 
granted for a chronic disease, i. e., cardiovascular-renal 
disease, which is manifested to a degree of 10 percent 
disabling within one year following the veteran's release 
from active duty. 38 U.S.C.A. § 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Dependency and indemnity compensation may be awarded to a 
veteran's surviving spouse, children, or parents for death 
resulting from a service-connected or compensable disability.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312. To establish service 
connection for the cause of the veteran's death, the evidence 
must show that a disability incurred in or aggravated by 
service either caused or contributed substantially or 
materially to death. For a service-connected disability to be 
the cause of death, it must singly or with some other 
condition be the immediate or underlying cause, or be 
etiologically related. For a service-connected disability to 
constitute a contributory cause, it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection. 38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.312.

The record shows that the appellant had an elevated blood 
pressure reading 140/90 and a high pulse rate of 122 recorded 
at the time of the separation examination.  However, a VA 
examiner, after reviewing the records indicated that there 
was no evidence of hypertension during service.  Also, the 
first post service clinical evidence of cardiovascular 
disease was many years after service.  Additionally, the 
clinical history given by the veteran in June 1991 indicated 
that the hypertension had been present since 1961, more than 
six years after service.

Based on a review of the record, it is the judgment of the 
Board that the cardiovascular disease, which caused the 
veteran's death, is not related to military service nor was 
cardiovascular disease manifested within one year after the 
veteran's discharge from active duty.  Accordingly, the Board 
finds that the preponderance of the evidence is against the 
claim for service connection for the cause of the veteran's 
death. 

Entitlement to Chapter 35 Dependents' Educational Assistance

Dependents' Educational Assistance allowance under Chapter 
35, Title 38, United States Code may be paid to a child or 
surviving spouse of a veteran who meets certain basic 
eligibility requirements.  Basic eligibility exists if the 
veteran: (1) was discharged from service under conditions 
other than dishonorable or died in service; and (2) has a 
permanent total service-connected disability; or (3) a 
permanent total service-connected disability was in existence 
at the date of the veteran's death; or (4) died as a result 
of a service-connected disability; or (if a serviceperson) 
(5) is on active duty as a member of the Armed Forces and now 
is, and, for a period of more than 90 days, has been listed 
by the Secretary concerned as missing in action, captured in 
line of duty by a hostile force, or forcibly detained or 
interned in line of duty by a foreign Government or power.  
38 U.S.C.A. §§ 3500 and 3501; 38 C.F.R. § 3.807.

As noted above, the veteran died many years after service of 
a non-service-connected disability.  Since service connection 
has not been established for the cause of the veteran's 
death, it follows that the appellant is not entitled to the 
Dependents' Educational Assistance on this basis.  At the 
time of the veteran's death, service connection was not in 
effect for any disability.  Therefore, he was not in receipt 
of a total and permanent disability evaluation due to 
service-connected disability at the time of his death.  

Under these circumstances, the appellant does not meet the 
basic eligibility requirements for entitlement to Chapter 35 
Dependents' Educational Assistance, and her claim, therefore, 
must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (where the law and not the evidence is dispositive, 
the claim should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law).


ORDER

The claim for service connection for the cause of the 
veteran's death is denied. Entitlement to Chapter 35 
Dependents' Educational Assistance is denied.  



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 



